
	

114 SRES 285 ATS: Commemorating the life and accomplishments of Robert Edward Simon, Jr.
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 285
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2015
			Mr. Kaine (for himself and Mr. Warner) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the life and accomplishments of Robert Edward Simon, Jr.
	
	
 Whereas in 1961, Robert Edward Simon, Jr. (referred to in this preamble as Bob Simon) purchased 6,750 acres of undeveloped land in Northern Virginia and in 1964, established on the land the town of Reston, Virginia;
 Whereas the vision of Bob Simon for economic development— (1)involved communities that integrate jobs, residential housing, commercial business, recreational resources, outdoor space, accessible transportation, and pedestrian-friendly geography; and
 (2)was a vision that, in 2015, is known as smart growth; Whereas the vision of Bob Simon for a community was a community that included residents of all income levels and racial backgrounds at a time during which, in Virginia, housing was segregated and interracial marriage was banned;
 Whereas Bob Simon is credited with mainstreaming the idea of robust citizen participation in local development plans through community associations;
 Whereas Bob Simon returned to live in Reston from 1993 until his passing on September 21, 2015, at 101 years of age; and
 Whereas, as of September 2015, Reston, Virginia is a 62,000-citizen town in the Northern Virginia Dulles Corridor, which continues to develop along the lines that Bob Simon envisioned: Now, therefore, be it
		
	
 That the Senate recognizes the contributions of Robert E. Simon, Jr.— (1)in founding Reston, Virginia;
 (2)in setting a trend of vibrant urban development in Virginia; and (3)in inspiring and empowering citizens across the United States.
			
